Citation Nr: 1645617	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Winter Park on December 28, 2013.


REPRESENTATION

Veteran is represented by:  Everett L. McKeown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Orlando, Florida.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran received treatment at Florida Hospital Winter Park on December 28, 2013, for a nonservice-connected disability aggravating a service-connected disability.

2.  The care received at Florida Hospital Winter Park on December 28, 2013, 
was rendered in a medical emergency of such a nature that it was reasonable to expect that delay in seeking immediate medical attention would have been hazardous to life or health, and federal facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses incurred at Florida Hospital Winter Park on December 28, 2013, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment of or reimbursement for unauthorized medical expenses for treatment rendered to him at the Florida Hospital Winter Park emergency room on December 28, 2013.

Pursuant to 38 U.S.C.A. § 1728, VA will pay or reimburse veterans for emergency medical services when such care or services were rendered to a veteran: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4)  who is participating in a vocational rehabilitation program, and certain conditions are met.  38 U.S.C.A. § 1728(a). 

The record shows that at the time the Veteran received treatment at Florida Hospital Winter Park, service connection was in effect for multiple disabilities, including abdominal cramps and altered bowel function, and he was in receipt of a 100 percent disability rating for posttraumatic stress disorder.  The record also shows that the medical treatment at issue was rendered for suspected food poisoning, resulting in abdominal pain and diarrhea.  Thus, the Board finds that the services rendered were to treat a nonservice-connected disability aggravating a service-connected disability.  As such, the only remaining question is whether the treatment rendered was for emergency medical services.  

"Emergency treatment" is defined as medical care or services furnished, in the judgment of the Secretary: (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or such time as a Department facility or other Federal facility accepts such transfer.  38 U.S.C.A. § 1725(f) (West 2014). 

The regulation implementing  38 U.S.C.A. § 1728 further defines a "medical emergency" as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R.    § 17.120(b).

In a July 2014 written statement, the Veteran's spouse indicated that prior to seeking emergency medical treatment on December 28, 2013, the Veteran had symptoms of abdominal pain and continuous vomiting and diarrhea for a few days.  On Friday, December 27, 2013, his symptoms reportedly became so severe that he vomited and soiled himself at the dinner table in front of guests.  The Veteran's spouse indicated that one of their guests, who was a nursing student, advised her that she believed the Veteran had severe food poisoning and urged her to take the Veteran to the emergency room.  The guest further warned the Veteran's spouse of the dangers of dehydration and low potassium levels that can result from prolonged vomiting and diarrhea.  The Veteran's spouse stated that she attempted to take the Veteran to the Orlando VA Medical Center (VAMC) that night; however, when they arrived, a security guard told them that the facility was closed on nights and weekends.  The security guard reportedly advised them that the nearest VA emergency room was two hours away in Tampa.  The following morning, the Veteran's symptoms became so severe that he decided to seek treatment at the Florida Hospital Winter Park emergency room.  The Veteran's spouse indicated that when she drove the Veteran to the hospital, he was in severe pain, appeared pale, was sweating profusely, and had difficulty standing.  She further indicated that she believed the Veteran was severely dehydrated and feared for his life. 

The statements of the Veteran's spouse are consistent with the Veteran's testimony during the February 2015 Board hearing and written statements submitted by friends dining at the Veteran's house the night before he went to the emergency room.

Treatment records from Florida Hospital Winter Park indicate that the Veteran presented to the emergency room on the morning of Saturday, December 28, 2013, with complaints of abdominal pain and diarrhea.  Urinalysis and blood tests were performed.  The Veteran was administered sodium chloride intravenously and prescribed Metronidazole and Ciprofloxacin.  He was discharged later that day with a diagnosis of abdominal pain and diarrhea.  

Based on the foregoing, the Board finds that the Veteran's symptoms, as credibly reported by the Veteran, his spouse, and his friends, were such that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the Veteran's health in serious jeopardy.  

Moreover, the Board notes that the Orlando VAMC's website confirms that its hours of operation are 8:00 a.m. to 4:30 p.m., Monday through Friday.  Although it states that the Lake Nona Urgent Care center is open 24 hours a day, seven days a week, the website for the Orlando VAMC at Lake Nona indicates that it did not open until February 2015.  Thus, the Board finds that there was no federal facility accessible to the Veteran when he sought emergency medical treatment and that an attempt to use them beforehand would not have been reasonable.  

Accordingly, the Board concludes that the Veteran is entitled to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Winter Park on December 28, 2013. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Winter Park on December 28, 2013, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


